Citation Nr: 1816100	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  08-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD), major depressive disorder, and personality disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Daniel E. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 16 to August 19, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2010, the Veteran testified in a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the record.

In an April 2012 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD.  Subsequently, the Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  In a November 2012 Order, the Court granted a Joint Motion for Remand (Joint Motion), which remanded the issue to the Board for compliance with the Joint Motion.

In October 2013 and November 2015, the Board remanded this matter for further development.  Although the RO has substantially complied with both remand instructions, the Board finds that there is a further duty to assist the Veteran in substantiating her claim on appeal.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. 
§ 3.159 (2017).

On September 1, 2017, the Veteran's representative filed a motion for a 90-day extension so that the Veteran could submit additional evidence from her doctor regarding her depression.  On November 1, 2017, the undersigned granted the 90-day extension, starting from the date of the letter.  No additional evidence was received.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the additional delay; however, further development is necessary before the case is adjudicated.

According to the October 2015 remand, the Board instructed the AOJ to take into consideration the September 2014 lay statement from Mr. D. L., whom the Veteran knew prior to and following her military service.  In an April 29, 2015 response to the April 1, 2015 Supplemental Statement of the Case (SSOC), the Veteran's representative argued that Mr. L corroborated the Veteran's own report of how she had difficulty dealing with her foot condition upon discharge, and that she became depressed after not being allowed to complete her military training.  Furthermore, the Veteran's representative argued that Mr. L's statement contained first-hand knowledge of witnessing numerous changes in the Veteran's behavior after she returned from active military service.  As a result, the Board remanded for the RO to take into consideration the lay statements of Mr. L in support of the Veteran's claim while readjudicating the appeal.  The Board notes that the AOJ failed to do so.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2017, the Veteran was sent another SSOC regarding her claim.  The AOJ denied the Veteran's service connection claim for a psychiatric disorder.  Under the "evidence" section, Mr. L's lay statement was not listed as evidence considered when readjudicating the decision.  Thus, the Board finds that a remand is necessary for the AOJ to consider Mr. L's lay statement and readjudicate the appeal, accordingly.

Accordingly, the case is REMANDED for the following action:

1.  The RO must consider the September 2014 lay statements of Mr. L in support of the Veteran's claim.

2.  Readjudciate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




